


EXECUTION




AGREEMENT AND AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Agreement and Amendment No. 5 to Second Amended and Restated Credit
Agreement (this “Agreement”) dated as of March 10, 2016 is among Holly Energy
Partners – Operating, L.P., a Delaware limited partnership (the “Borrower”), the
Guarantors (as defined below), the parties that are “Lenders” prior to the
effectiveness of this Agreement under and as defined in the Credit Agreement
referred to below (the “Existing Lenders”), the parties that are New Lenders (as
defined below; and together with the Existing Lenders, the “Lenders” and
individually, a “Lender”), Wells Fargo Bank, National Association, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as an Issuing Bank.
RECITALS
A.    The Borrower, the Existing Lenders, and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
February 14, 2011, as amended by that certain Agreement and Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of February 3, 2012, as
amended by that certain Agreement and Amendment No. 2 to Second Amended and
Restated Credit Agreement dated as of June 29, 2012, as amended by that certain
Agreement and Amendment No. 3 to Second Amended and Restated Credit Agreement
and Amendment No. 1 to Second Amended and Restated Security Agreement dated as
of November 22, 2013 and as amended by that certain Agreement and Amendment No.
4 to Second Amended and Restated Credit Agreement dated as of April 28, 2015 (as
amended and as the same may be further amended, modified or supplemented from
time to time, the “Credit Agreement”).
B.    In connection with such Credit Agreement, certain Subsidiaries of the
Borrower executed and delivered that certain Second Amended and Restated
Guaranty dated as of February 14, 2011, and Cheyenne Logistics LLC, a Delaware
limited liability company, and El Dorado Logistics LLC, a Delaware limited
liability company, each joined as guarantors pursuant to that certain Second
Amended and Restated Guaranty Agreement Supplement No. 1 dated as of December
15, 2011, HEP UNEV Holdings LLC, a Delaware limited liability company, and HEP
UNEV Pipeline LLC, a Delaware limited liability company, each joined as
guarantors pursuant to that certain Second Amended and Restated Guaranty
Agreement Supplement No. 2 dated as of August 10, 2012, HEP El Dorado LLC, a
Delaware limited liability company, joined as a guarantor pursuant to that
certain Second Amended and Restated Guaranty Agreement Supplement No. 3 dated as
of April 3, 2015, HEP Casper SLC LLC, a Delaware limited liability company,
joined as a guarantor pursuant to that certain Second Amended and Restated
Guaranty Agreement Supplement No. 4 dated as of September 28, 2015, El Dorado
Operating LLC, a Delaware limited liability company, joined as a guarantor
pursuant to that certain Second Amended and Restated Guaranty Agreement
Supplement No. 5 dated as of November 24, 2015 and El Dorado Osage LLC, a
Delaware limited liability company, joined as a guarantor pursuant to that
certain Second Amended and Restated Guaranty Agreement Supplement No. 6 dated as
of the date hereof (as the same may be further amended, modified or

Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement
004255 000190 16750485.11

--------------------------------------------------------------------------------




supplemented from time to time, the “Guaranty”) in favor of the Administrative
Agent for the benefit of the Beneficiaries (as defined in the Guaranty) pursuant
to which they each became a Guarantor.
C.    The Borrower has requested an increase in the aggregate Commitment under,
and as defined in, the Credit Agreement.
D.    To effect the increase to the Commitment and subject to the terms set
forth herein, certain Existing Lenders have agreed to increase their respective
Commitments and certain other financial institutions have agreed to enter into
the Credit Agreement as Lenders (such new lenders being referred to herein as
“New Lenders”).
E.    The Borrower has also requested that the Existing Lenders and the New
Lenders amend the Credit Agreement to make certain other changes to the Credit
Agreement.
THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 1.03    Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.





-2-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




ARTICLE II
NEW LENDER AGREEMENTS
Section 2.01    New Lender Agreements. Each New Lender:
(a)    represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to become
a Lender under the Credit Agreement;
(b)    agrees that, from and after the Effective Date (as herein defined), it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, subject to its Commitment, shall have the obligations of a Lender
thereunder;
(c)    represents and warrants that it is sophisticated with respect to
decisions to enter into the Credit Agreement as a Lender and either it, or the
person exercising discretion in making its decision to enter into the Credit
Agreement, is experienced in making credit decisions as a lender in the type of
transaction evidenced by the Credit Agreement;
(d)    represents and warrants that it has received a copy of the Credit
Agreement and such other Credit Documents it has requested, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.06 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and the Credit Agreement;
(e)    represents and warrants that it has, independently and without reliance
upon the Administrative Agent or any other Existing Lender or New Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to become a
Lender under the Credit Agreement;
(f)    if it is not incorporated under the laws of the United States of America
or a state thereof, has delivered or shall deliver simultaneously with the
execution of this Agreement, any documentation required to be delivered by it as
a Lender pursuant to the terms of the Credit Agreement, duly completed and
executed by such New Lender;
(g)    agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Existing Lender or New Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender;
(h)    appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto;
and

-3-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




(i)    specifies as its Applicable Lending Office and (address for notices) the
office(s) set forth beside its name on Schedule 1.01(b) attached hereto.
ARTICLE III
AMENDMENTS
Section 3.01    Amendment to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follows:
(a)    The following definitions found in Section 1.01 (Certain Defined Terms)
of the Credit Agreement are hereby amended to read in their entirety as follows:
“Agreement” means this Second Amended and Restated Credit Agreement dated as of
February 14, 2011 among the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent, as amended by Amendment No. 1, Amendment No. 2, Amendment
No. 3, Amendment No. 4 and Amendment No. 5 and as it may be further amended,
modified, restated, renewed, extended, increased or supplemented from
time‑to‑time.
“Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Borrower’s Total Leverage Ratio:
Total Leverage Ratio
Eurodollar Rate Advances
Alternate Base Rate Advances
Commitment Fees
Letter of Credit Fees
> 4.75
2.75%
1.75%
0.50%
2.75%
≤ 4.75 but > 4.25
2.50%
1.50%
0.50%
2.50%
≤ 4.25 but > 3.75
2.25%
1.25%
0.375%
2.25%
≤ 3.75 but > 3.25
2.00%
1.00%
0.375%
2.00%
≤ 3.25
1.75%
0.75%
0.300%
1.75%



For purposes of determining the Applicable Margin, the Total Leverage Ratio
shall be determined from the financial statements of the Limited Partner and its
Subsidiaries most recently delivered pursuant to Section 5.06(b) or Section
5.06(c), as the case may be, and certified to by a Responsible Officer in
accordance with such Sections. Any change in the Applicable Margin shall be
effective the day after the date of delivery of the financial statements
pursuant to Section 5.06(b) or Section 5.06(c), as the case may be, and receipt
by the Administrative Agent of the Compliance Certificate required by such
Sections. If the Borrower fails to deliver any financial statements within the
times specified in Section 5.06(b) or 5.06(c), as the case may be, such ratio
shall be deemed to be greater than 4.75 to 1.00 from the day after the date such
financial statements should have been delivered until the Borrower delivers such
financial statements and the accompanying Compliance Certificate to the
Administrative Agent.

-4-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




“Credit Documents” means, collectively, this Agreement, Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, the Notes,
the Security Documents, the Guaranties, the Letter of Credit Documents, the Fee
Letters, the Amendment No. 1 Fee Letter, the Amendment No. 2 Fee Letter, the
Amendment No. 3 Fee Letter, the Amendment No. 4 Fee Letter, the Amendment No. 5
Fee Letter and each other agreement, instrument or document executed at any time
in connection with the foregoing documents, as each such Credit Document may be
amended, modified or supplemented from time-to-time; provided, however, that in
no event shall any agreement in respect of Banking Services Obligations or any
Lender Hedging Agreement constitute a Credit Document hereunder.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) as
reasonably determined by the Administrative Agent has failed to perform any of
its funding or payment obligations hereunder, including in respect of its
Advances or participations in respect of Letters of Credit, within three
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower, the Administrative Agent or any Lender in writing or has made a
public statement to the effect that it does not intend or expect to comply with
its funding obligations hereunder or under other agreements in which it commits
to extend credit, (c) as reasonably determined by the Administrative Agent has
failed, within three Business Day after request by the Administrative Agent or
the Borrower, to provide certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such certification
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Bail-In Action, (ii) become the subject of a
proceeding under any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance or similar laws effecting
creditors’ rights generally, (iii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Eligible Assignee” means any commercial bank or other financial institution
approved by the Administrative Agent and, if no Default or Event of Default
shall have occurred and be continuing, the Borrower, which approval in

-5-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




each case shall not be unreasonably withheld, delayed or conditioned; provided,
no Defaulting Lender nor any of its Affiliates shall be an Eligible Assignee;
provided further, no natural Person (or a holding company, investment vehicle,
trust for, or owned and operated for the benefit of, a natural Person) shall be
an Eligible Assignee.
“Future Holdco” means the Frontier JV Holdco, the Osage JV Holdco or any other
Subsidiary of the Borrower or the Limited Partner formed to hold an Equity
Interest in another joint venture (other than UNEV JV, the Joint Venture or
Plains JV) pursuant to an Investment made in accordance with Section 6.06(g).
“Future JV” means the Frontier JV, the Osage JV or another joint venture formed
by a Future Holdco and one or more third parties after the date of this
Agreement in accordance with Section 6.06(g).
“Lender” means a party to this Agreement that (a) became a party hereto as a
lender on the date hereof, (b) is identified as a “New Lender” (as defined in
Amendment No. 1) entering into this Agreement under and as provided in Amendment
No. 1, (c) is identified as a “New Lender” (as defined in Amendment No. 2)
entering into this Agreement under and as provided in Amendment No. 2, (d) is
identified as a “New Lender” (as defined in Amendment No. 4) entering into this
Agreement under and as provided in Amendment No. 4, (e) is identified as a “New
Lender” (as defined in Amendment No. 5) entering into this Agreement under and
as provided in Amendment No. 5, or (f) is an Eligible Assignee or an Approved
Affiliate that became a party hereto pursuant to Sections 2.14, 2.15 or 9.05.
“Net Tangible Assets” means, the total assets of a Person, minus (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed and
(ii) current maturities of long-term debt) and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed fiscal quarter, prepared in
accordance with GAAP.
(b)    The following new definitions are added to Section 1.01 (Certain Defined
Terms) of the Credit Agreement to appear therein in alphabetical order:
“Amendment No. 5” means that certain Agreement and Amendment No. 5 to Second
Amended and Restated Credit Agreement dated as of March 10, 2016, among the
Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, a Lender and an Issuing Bank, and all of the Lenders party
thereto (including each Person identified as a “New Lender” (as defined in
Amendment No. 5) entering into this Agreement under and as provided in Amendment
No. 5).

-6-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




“Amendment No. 5 Fee Letter” means the fee letter agreement, dated February 22,
2016, between the Borrower and Wells Fargo Securities, LLC and Wells Fargo.
“Anti-Terrorism Law” means any Legal Requirement related to money laundering or
financing terrorism including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act ("USA PATRIOT
Act") of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the "Bank Secrecy Act", 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Indemnified Liabilities” has the meaning set forth in Section 9.07

-7-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




“Frontier JV” means a joint venture company formed to own the Frontier Pipeline.
“Frontier JV Holdco” means HEP Casper SLC LLC, a Delaware limited liability
company, which directly holds the Equity Interests in the Frontier JV.
“Frontier Pipeline” means the approximately 289 mile pipeline system for the
shipment of crude oil from Casper, WY to Frontier Station, UT.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Osage JV” means the joint venture company formed to own the Osage Pipeline.
“Osage JV Holdco” means El Dorado Osage LLC, a Delaware limited liability
company, which directly holds the Equity Interests in the Osage JV.
“Osage Pipeline” means the approximately 130-mile pipeline system for the
shipment of crude oil from Cushing, OK to El Dorado, KS.
“Sanctioned Country” has the meaning specified in Section 4.25(a).
“Sanctioned Person” has the meaning specified in Section 4.25(a).
“Sanctions” means any comprehensive economic or financial sanctions or trade
embargoes enacted, administered, imposed or enforced by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(d)    Clause (i) of Section 2.11(a) of the Credit Agreement is deleted and the
following is substituted therefor:
“(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation
occurring on or after the date of this Agreement (including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
regulations pursuant thereto and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, regardless of when
enacted, adopted or issued) or”    

-8-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




(e)    The phrase “including, without limitation the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (whether or not having
the force of law)” in the first sentence of Section 2.11(b) of the Credit
Agreement is deleted and the following is substituted therefor:
“including, without limitation, the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (whether or not having the force of law) and
any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III (whether or not having the force of law)”
(f)    The phrase “to purchase for cash the Advances” in clause (c) of the
proviso in the first sentence of Section 2.15 of the Credit Agreement is deleted
and replaced by the phrase “to purchase for cash at par the Advances”.
(g)    Each reference to the phrase “Effective Date” in Section 4.01(c) of the
Credit Agreement is deleted and replaced by the phrase “Amendment No. 5
Effective Date”.
(h)    Section 4.01(d) of the Credit Agreement is deleted in its entirety.
(i)    The phrase “date hereof” in Section 4.22(b) of the Credit Agreement is
deleted and replaced by the phrase “Amendment No. 5 Effective Date”.
(j)    The following new Section 4.24 is added to the Credit Agreement to read
in its entirety as follows:


“Section 4.24 Foreign Corrupt Practices: Anti-Terrorism Laws.


(a)None of the Loan Parties or their Subsidiaries, nor to the knowledge of any
Loan Party or any of its Subsidiaries, (x) any director, officer, or employee of
any of the Loan Parties or their Subsidiaries or (y) any agent of the Loan
Parties or their subsidiaries that will act in any capacity in connection with
or benefit from the credit facility established hereby, (i) is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of (1) the FCPA, including making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA or (2) any Anti-Terrorism
Laws, or (ii) has engaged in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated by the Organization for Economic
Co-operation and Development's Financial Action Task Force on Money Laundering.

-9-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




(b)The Loan Parties, their Subsidiaries and their Affiliates have conducted
their business in material compliance with the FCPA and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
(k)    The following new Section 4.25 is added to the Credit Agreement to read
in its entirety as follows:


“Section 4.25 OFAC.


(a)None of the Loan Parties or their Subsidiaries, nor to the knowledge of any
Loan Party or any of its Subsidiaries, (x) any director, officer, or employee of
any of the Loan Parties or their Subsidiaries or (y) any agent of the Loan
Parties or their Subsidiaries that will act in any capacity in connection with
or benefit from the credit facility established hereby, is an individual or
entity, that is, or is owned or controlled by Persons that are: (i) the
subject/target of any Sanctions (a “Sanctioned Person”) or (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
broadly prohibiting dealings with such country or territory (a “Sanctioned
Country”), including, without limitation, Cuba, Iran, Burma, North Korea, Sudan
and Syria; and
(b)The Borrower will not directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of any Advance made or Letter of Credit issued
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country to the
extent that any such activity or business, or the funding of any such activity
or business, would be in violation of any Sanctions or prohibited for a U.S.
Person pursuant to any Sanctions.”
(l)    The phrase “clauses (a), (d), (e), (f) or (g) of Section 6.06” in Section
6.04(b)(iv) of the Credit Agreement is deleted and replaced by the phrase
“clauses (a), (d), (e), (f), (g), (m) or (n) of Section 6.06”.
(m)    The phrase “clause (d), (e), (f) or (g) of Section 6.06” in Section
6.04(b)(v) of the Credit Agreement is deleted and replaced by the phrase “clause
(d), (e), (f), (g), (i), (m) or (n) of Section 6.06”.
(n)     The phrase “Amendment No. 3 Effective Date” in Section 6.06(i) of the
Credit Agreement is deleted and replaced by the phrase “Amendment No. 5
Effective Date”.
(o)The word “and” at the end of Section 6.06(k) of the Credit Agreement is
deleted and the period at the end of Section 6.06(l) of the Credit Agreement is
deleted and replaced by a semicolon and the following new subsections 6.06(m)
and (n) are added to the Credit Agreement to read in their entirety as follows:



-10-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




“(m)    Investments by the Borrower, any of its Subsidiaries or any Holdco
Entity in the Frontier JV made in cash and/or other Property of the Borrower,
any of its Subsidiaries or any Holdco Entity; provided that (i) the Borrower has
cash, Liquid Investments and availability under this Agreement of at least
$25,000,000 and (ii) after giving effect to such Investment on a pro forma
basis, (x) the Limited Partner and its Subsidiaries would have been in
compliance with the covenants contained in Sections 6.10 through 6.12 of this
Agreement as of the end of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.06, and (y) the
Senior Leverage Ratio shall not be greater than 3.25 to 1.00; and
(n)    Investments by the Borrower, any of its Subsidiaries or any Holdco Entity
in the Osage JV made in cash and/or other Property of the Borrower, any of its
Subsidiaries or any Holdco Entity; provided that (i) the Borrower has cash,
Liquid Investments and availability under this Agreement of at least $25,000,000
and (ii) after giving effect to such Investment on a pro forma basis, (x) the
Limited Partner and its Subsidiaries would have been in compliance with the
covenants contained in Sections 6.10 through 6.12 of this Agreement as of the
end of the most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 5.06, and (y) the Senior Leverage Ratio
shall not be greater than 3.25 to 1.00.”


(p)    The following new Section 6.18 is added to the Credit Agreement to read
in its entirety as follows:


“Section 6.18 Frontier JV Holdco. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of the Frontier JV owned by the Frontier JV Holdco: (a) the Frontier JV Holdco
shall not own any material assets other than such Equity Interests in the
Frontier JV, (b) the Frontier JV Holdco shall not engage in any business other
than the ownership of such Equity Interests, and (c) the Frontier JV Holdco
shall not sell, dispose of or otherwise transfer such Equity Interests except as
permitted by Section 6.04.”
(q)    The following new Section 6.19 is added to the Credit Agreement to read
in its entirety as follows:


“Section 6.19 Osage JV Holdco. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of the Osage JV owned by the Osage JV Holdco: (a) the Osage JV Holdco shall not
own any material assets other than such Equity Interests in the Osage JV, (b)
the Osage JV Holdco shall not engage in any business other than the ownership of
such Equity Interests, and (c) the Osage JV Holdco shall not sell, dispose of or
otherwise transfer such Equity Interests except as permitted by Section 6.04.”
(r)    Clause (e) of Section 9.01 is deleted and the following is substituted
therefor:

-11-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




“(e) amend Section 2.09, Section 2.13(a)(ii)(B), Section 8.01 or this
Section 9.01”
(s)    The phrase “(OTHER THAN EXCLUDED TAXES AND TAXES GOVERNED BY SECTION
2.12) TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF THIS
AGREEMENT, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR
DAMAGES WHICH ARISE OUT OF OR RESULT FROM (I)” in the first sentence of Section
9.07 of the Credit Agreement is deleted and the following is substituted
therefor:
“(OTHER THAN EXCLUDED TAXES AND TAXES GOVERNED BY SECTION 2.12) (COLLECTIVELY,
THE “INDEMNIFIED LIABILITIES”) TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING
TO OR ARISING OUT OF THIS AGREEMENT, INCLUDING ANY INDEMNIFIED LIABILITIES WHICH
ARISE OUT OF OR RESULT FROM (I)”.
(t)    The phrase “AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES WHICH ARE FOUND” in the first sentence of Section 9.07 of the Credit
Agreement is deleted and the following is substituted therefor:
“AND EXPRESSLY INCLUDING ANY SUCH INDEMNIFIED LIABILITIES INCURRED BY REASON OF
THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH
INDEMNIFIED LIABILITIES WHICH ARE FOUND    “.
(u)    Clause (a) of Section 9.20(a) of the Credit Agreement is deleted and the
following is substituted therefor:
“(a) to its Affiliates, to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors, representatives, rating
agencies, market data collectors and to any credit insurance provider relating
to Borrower and the Obligations (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential)”
(v)    The following new Section 9.22 is added to the Credit Agreement to read
in its entirety as follows:
“Section 9.22 No Fiduciary Duty. Each Lender and their Affiliates (collectively,
solely for purposes of this Section 9.22, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties and their respective
Subsidiaries, their equityholders and/or their Affiliates. Each Loan Party, for
itself and on behalf of its Subsidiaries, agrees that nothing in this Agreement
or the other Credit Documents will be deemed to create an advisory, fiduciary or
agency

-12-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




relationship or fiduciary or other implied duty between any Lender, on the one
hand, and any Loan Party or its Subsidiaries, their equityholders or their
Affiliates, on the other. Each Loan Party, for itself and on behalf of its
Subsidiaries, acknowledges and agrees that (i) the transactions contemplated by
the Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Loan Parties and their Subsidiaries, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party
or its Subsidiaries, their equityholders or their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party or its
Subsidiaries, their equityholders or their Affiliates on other matters) or any
other obligation to any Loan Party or any of its Subsidiaries except the
obligations expressly set forth in the Credit Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party
or any of its Subsidiaries, their officers, equityholders, creditors or any
other Person. Each Loan Party, for itself and its Subsidiaries, acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party, for itself and its Subsidiaries, agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party or Subsidiary, in connection with
such transaction or the process leading thereto.
(w)    The following new Section 9.23 is added to the Credit Agreement to read
in its entirety as follows:
“Section 9.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;

-13-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(x)    Schedule 1.01(a) – Commitments - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 1.01(a) that is
attached hereto.
(y)    Schedule 1.01(b) – Notice Addresses and Applicable Lending Offices -
which is attached to the Credit Agreement is hereby replaced in its entirety
with Schedule 1.01(b) that is attached hereto.


(z)    Schedule 1.01(d) – Guarantors - which is attached to the Credit Agreement
is hereby replaced in its entirety with Schedule 1.01(d) that is attached
hereto.


(aa)    Schedule 4.01 – Subsidiaries - which is attached to the Credit Agreement
is hereby replaced in its entirety with Schedule 4.01 that is attached hereto.


(bb)    Schedule 6.06 – Existing Investment - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 6.06 that is attached
hereto.


ARTICLE IV
AGREEMENTS
Section 4.01    Commitments. Each Existing Lender and each New Lender hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement its respective Commitment is as set forth next to its name on
Schedule 1.01(a) attached hereto.
Section 4.02    Breakage Costs. If, as a result of the increase in the aggregate
Commitments effected hereby, any Lender incurs any losses, out-of-pocket costs
or expenses as a result of any payment of Eurodollar Rate Advances prior to the
last day of the Interest Period applicable thereto (whether by the Borrower or
as a result of the reallocation of the outstandings of the Eurodollar Rate
Advances under the Credit Agreement due to the changes in the Lenders’ Pro Rata
Share resulting from the non-pro rata increases in the Commitments and the
joinder of New Lenders into the Credit Agreement) and such Lender makes a
request for compensation pursuant to Section 2.10 of the Credit Agreement, the
Borrower shall, within ten (10) days of any written demand sent by such Lender
to the Borrower through the Administrative Agent, pay to the Administrative
Agent for the account of such Lender any amounts required under Section 2.10 of
the Credit Agreement to compensate such Lender for such losses, out-of-pocket
costs or expenses which it may reasonably incur as a result of such payment or
reallocation, including, without limitation, any loss (including

-14-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advances.
Section 4.03    Fees. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Existing Lender increasing its
Commitment pursuant to this Agreement an upfront fee equal to sixty-two and one
half (62.5) basis points (0.625%) of the amount by which such Existing Lender’s
Commitment (less any decrease in the Commitments of any Affiliate of such
Existing Lender) exceeds its Commitment in effect immediately prior to the
Effective Date. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each New Lender committing to a
Commitment an upfront fee equal to sixty-two and one half (62.5) basis points
(0.625%) of its Commitment (less any decrease in the Commitment of any Affiliate
of such New Lender). On the Effective Date, such fees shall be non-refundable
and deemed to be fully earned when paid.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Credit Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation or warranty qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects; (b) no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the partnership power and authority of the Borrower and
have been duly authorized by appropriate partnership action and proceedings; (d)
this Agreement constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by the Borrower in connection with the
execution, delivery and performance of this Agreement by the Borrower or the
validity and enforceability of this Agreement against the Borrower; and (f) the
Liens under the Security Documents are valid and subsisting and secure
Borrower’s obligations under the Credit Documents.
Section 5.02    Guarantors’ Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties of such
Guarantor contained in the Guaranty and the representations and warranties
contained in the other Credit Documents to which such Guarantor is a party are
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; (b) no Default has occurred which is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate or other organizational power and authority of such
Guarantor and have been duly authorized by appropriate action and proceedings;
(d) this Agreement

-15-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




constitutes the legal, valid, and binding obligation of such Guarantor
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required to be obtained by such Guarantor in connection with the execution,
delivery or performance of this Agreement by such Guarantor or the validity and
enforceability of this Agreement against such Guarantor; (f) to its knowledge,
it has no defenses to the enforcement of the Guaranty (other than the
indefeasible payment in full of the Obligations); and (g) the Liens under the
Security Documents to which such Guarantor is a party are valid and subsisting
and secure such Guarantor’s obligations under the Credit Documents.
ARTICLE VI
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the “Effective Date”):
Section 6.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Agreement duly and validly executed and delivered by the Borrower,
the Guarantors, the Administrative Agent and the Majority Lenders; provided that
each New Lender shall deliver a counterpart to this Agreement;
(b)    the Amendment No. 5 Fee Letter;
(c)    a replacement Note for each Existing Lender which increased its
Commitment pursuant to this Agreement and a new Note to each New Lender, in each
case, in the amount of their respective Commitment after giving effect to this
Agreement;
(d)    favorable opinions of the Borrower’s and Guarantors’ counsel dated as of
the date of this Agreement in form and substance satisfactory to the
Administrative Agent related to this Agreement; and
(e)    a secretary’s or a Responsible Officer’s certificate for the Borrower
dated the date hereof and certifying copies of the resolutions of the board of
directors of the General Partner authorizing this Agreement and the increase in
the aggregate Commitment effected hereby.
Section 6.02    No Default. No Default shall have occurred which is continuing
as of the Effective Date.
Section 6.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for (a) all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Agreement and
the increase in the aggregate Commitment effected hereby, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the fees and disbursements of the Administrative
Agent’s

-16-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




outside legal counsel, in each case, pursuant to all invoices of the
Administrative Agent and/or such counsel presented to the Borrower for payment
not less than two (2) days prior to the Effective Date, (b) all fees required to
be paid under the fee letter referenced in Section 6.01(b) above, and (c) all
upfront fees required to be paid under Section 4.03 above.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Effect on Credit Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantors, Administrative Agent, the Issuing
Banks, and the Majority Lenders does hereby adopt, ratify, and confirm the
Credit Agreement and each other Credit Document, as amended hereby, and
acknowledges and agrees that the Credit Agreement and each other Credit
Document, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)    From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean such Credit Agreement and such Credit
Documents as amended by this Agreement.
(c)    This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement, subject
to all applicable cure or grace periods provided for under the Credit Agreement.
(d)    In connection with this Agreement, amendments to the Mortgages where
deemed reasonably necessary or advisable by the Administrative Agent shall be
executed and delivered to the Administrative Agent or its counsel no later than
30 days after the Amendment No. 5 Effective Date (as such date may be extended
by the Administrative Agent in its sole discretion). Borrower’s failure to
comply with the foregoing post-delivery requirement shall be an Event of Default
under Section 7.01(c)(ii) of the Credit Agreement, subject to thirty day cure or
grace period provided for therein.
Section 7.02    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).

-17-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




Section 7.03    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other electronic transmission and all such signatures
shall be effective as originals.
Section 7.04    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 7.05    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 7.06    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Texas Finance Code Chapter 346 (which regulates certain
revolving loan accounts and revolving tri-party accounts), shall not apply to
this Agreement or the transactions contemplated hereby and (b) to the extent
that any Lender may be subject to Texas law limiting the amount of interest
payable for its account, such Lender shall utilize the indicated (weekly) rate
ceiling from time to time in effect as provided under Texas Finance Code,
§303.002, as limited by Texas Finance Code §303.009.
Section 7.07    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]



-18-
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement



--------------------------------------------------------------------------------




EXECUTED to be effective as of the date first above written.
 
 
 
 
BORROWER:


HOLLY ENERGY PARTNERS - OPERATING, L.P., a Delaware limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
Vice President and Treasurer






Signature Page 1
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
 
GUARANTORS:


HEP PIPELINE GP, L.L.C., a Delaware
   limited liability company
HEP REFINING GP, L.L.C., a Delaware
   limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware
   limited liability company
HEP PIPELINE, L.L.C., a Delaware
   limited liability company
HEP REFINING, L.L.C., a Delaware
   limited liability company
HEP WOODS CROSS, L.L.C., a Delaware
   limited liability company
HEP TULSA LLC, a Delaware
   limited liability company
LOVINGTON-ARTESIA, L.L.C., a Delaware
   limited liability company
HEP SLC, LLC, a Delaware
   limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware
   limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
Each by:
Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole
Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer


















Signature Page 2
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------




 
 
 
 
HEP NAVAJO SOUTHERN, L.P., a Delaware limited
   partnership
HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
   a Delaware limited partnership
HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited
   partnership
 
 
 
 
 
 
 
 
 
 
 
 
Each by:
HEP Pipeline GP, L.L.C., a Delaware limited
liability company and its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole
Member
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer














Signature Page 3
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
 
HEP REFINING ASSETS, L.P., a Delaware limited
   partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Refining GP, L.L.C., a Delaware limited
liability company and its General Partner
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole
Member
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer







 
 
 
 
HEP LOGISTICS GP, L.L.C., a Delaware limited
   liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer




Signature Page 4
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
 
HOLLY ENERGY PARTNERS, L.P., a Delaware
   limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer





 
 
 
 
HOLLY ENERGY FINANCE CORP., a Delaware
   corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer





 
 
 
 
HOLLY ENERGY STORAGE - LOVINGTON LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Refining, L.L.C., a Delaware limited liability company and its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole
Member
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer




Signature Page 5
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
 
CHEYENNE LOGISTICS LLC, a Delaware
   limited liability company
EL DORADO LOGISTICS LLC, a Delaware
   limited liability company
HEP UNEV HOLDINGS LLC, a Delaware limited liability company
HEP UNEV PIPELINE LLC, a Delaware limited liability company
HEP EL DORADO LLC, a Delaware limited liability company
EL DORADO OPERATING LLC, a Delaware limited liability company
HEP CASPER SLC LLC, a Delaware limited liability company
EL DORADO OSAGE LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 






 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
 
Stephen D. Wise
 
 
 
 
 
Vice President and Treasurer




















Signature Page 6
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








    
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dalton Harris
 
 
 
Name:
Dalton Harris
 
 
 
Title:
Vice President

              




 
 
 
LENDERS:
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender and an Issuing Bank
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dalton Harris
 
 
 
Name:
Dalton Harris
 
 
 
Title:
Vice President


Signature Page 7
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
MUFG UNION BANK, N.A., as a Lender and Syndication Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian Hawk
 
 
 
Name:
Brian Hawk
 
 
 
Title:
Vice President






Signature Page 8
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------










 
 
 
COMPASS BANK, as a Lender and a Co-Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Blake Kirshman
 
 
 
Name:
Blake Kirshman
 
 
 
Title:
Senior Vice President






Signature Page 9
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Co-Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Todd S. Anderson
 
 
 
Name:
Todd S. Anderson
 
 
 
Title:
Vice President






Signature Page 10
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------










 
 
 
BANK OF AMERICA, N.A. , as a Lender
and a Co-Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alia Qaddumi
 
 
 
Name:
Alia Qaddumi
 
 
 
Title:
Director








Signature Page 11
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nancy Mak
 
 
 
Name:
Nancy Mak
 
 
 
Title:
Senior Vice President










Signature Page 12
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
COMERICA BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle J. Weiss
 
 
 
Name:
Kyle J. Weiss
 
 
 
Title:
Vice President










Signature Page 13
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
 
 
Name:
Chulley Bogle
 
 
 
Title:
Vice President




Signature Page 14
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
UBS AG STAMFORD BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 








Signature Page 15
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ M. Colin Warman
 
 
 
Name:
M. Colin Warman
 
 
 
Title:
Senior Vice President






Signature Page 16
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
CITIBANK, N.A., as a Lender and a Co-Documentation Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Zeller
 
 
 
Name:
Michael Zeller
 
 
 
Title:
Vice President










Signature Page 17
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
CIT BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph Gyurndall
 
 
 
Name:
Joseph Gyurndall
 
 
 
Title:
Director








Signature Page 18
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 








Signature Page 19
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Chapman
 
 
 
Name:
Chris Chapman
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
By:
/s/ Shai Bandner
 
 
 
Name:
Shai Bandner
 
 
 
Title:
Vice President




Signature Page 20
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
FROST BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lane Dodds
 
 
 
Name:
Lane Dodds
 
 
 
Title:
Senior Vice President












Signature Page 21
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------










 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 






Signature Page 22
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Newman
 
 
 
Name:
Kevin Newman
 
 
 
Title:
Authorized Signatory








Signature Page 23
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
SANTANDER BANK, NA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Aidan Lanigan
 
 
 
Name:
Aidan Lanigan
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kel Christensen
 
 
 
Name:
Kel Christensen
 
 
 
Title:
Senior Vice President






Signature Page 24
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
 
Name:
James D. Weinstein
 
 
 
Title:
Managing Director






Signature Page 25
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








 
 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Sparrow
 
 
 
Name:
Mark Sparrow
 
 
 
Title:
Director





 
 
 
SCOTIABANC INC., as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J.F. Todd
 
 
 
Name:
J.F. Todd
 
 
 
Title:
Managing Director


















Signature Page 26
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------










 
 
 
TORONTO DOMINION (NEW YORK) LLC,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rayan Karim
 
 
 
Name:
Rayan Karim
 
 
 
Title:
Authorized Signatory








Signature Page 27
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------








    
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Larry Hayes
 
 
 
Name:
Larry Hayes
 
 
 
Title:
Director










Signature Page 28
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------






 
 
 
BNP PARIBAS, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joe Onischuk
 
 
 
Name:
Joe Onischuk
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Reginald Crichlow
 
 
 
Name:
Reginald Crichlow
 
 
 
Title
Vice President








Signature Page 29
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------










 
 
 
CITIZENS BANK NA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Donaldson
 
 
 
Name:
Scott Donaldson
 
 
 
Title:
Senior Vice President








Signature Page 30
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------












 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
 
Name:
Rebecca Kratz
 
 
 
Title:
Authorized Signatory














Signature Page 31
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.01(a)


COMMITMENTS




Lender
Commitment
 
 
Wells Fargo Bank, National Association
$80,000,000.00
MUFG Union Bank, N.A.
$80,000,000.00
Bank of America, N.A..
$75,000,000.00
Compass Bank
$75,000,000.00
Citibank, N.A.
$75,000,000.00
U.S. Bank National Association
$75,000,000.00
Toronto Dominion (New York) LLC
$70,000,000.00
CIT Bank, N.A.
$60,000,000.00
BNP Paribas
$50,000,000.00
Citizens Bank NA
$50,000,000.00
SunTrust Bank
$50,000,000.00
Capital One, National Association
$47,500,000.00
Sumitomo Mitsui Banking Corporation, NY Branch
$45,000,000.00
The Bank of Nova Scotia
$25,000,000.00
UBS AG Stamford Branch
$37,500,000.00
Comerica Bank
$35,000,000.00
Fifth Third Bank
$35,000,000.00
Frost Bank
$35,000,000.00
PNC Bank, National Association
$35,000,000.00
Credit Suisse AG, Cayman Islands Branch
$30,000,000.00
Santander Bank, NA
$30,000,000.00
Deutsche Bank Trust Company Americas
$25,000,000.00
Goldman Sachs Bank USA
$25,000,000.00
JPMorgan Chase Bank, N.A.
$20,000,000.00
Morgan Stanley Bank, N.A.
$20,000,000.00
Scotiabanc Inc.
$15,000,000.00
 
 
TOTAL
$1,200,000,00.00
 
 






Schedule 1.01(a)
Amendment No. 5
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.01(b)


NOTICE ADDRESSES AND APPLICABLE LENDING OFFICES


Borrower:
Office:

Holly Energy Partners - Operating, L.P.






Address for Notices: 
2828 N. Harwood, Suite 1300
Dallas, TX 75201


Telecopier Number: (214) 237-3051
Attention: Stephen D. Wise



Administrative Agent:
Applicable Lending Offices:

Wells Fargo Bank, National Association




Address for Notices:
1525 West WT Harris Blvd.
Charlotte, NC 28262


Telecopier Number: (704) 590-2782
Telephone Number: (704) 590-2779
Attention: Erika Myers



Lenders:
Applicable Lending Offices:

Wells Fargo Bank, National Association










U.S. Domestic Lending Office: 
1000 Louisiana, 9th Floor
Houston, TX 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 319-1832
Attention: Betsy Jocher


MUFG Union Bank, N.A.








U.S. Domestic Lending Office: 
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: 213-236-6823
Attention: Don Smith


Schedule 1.01(b) Page 1
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




Compass Bank
U.S. Domestic Lending Office: 
2200 Post Oak Blvd., 21st Floor
Houston, Texas 77056


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: 713-499-8722
Attention: Blake Kirshman
U.S. Bank National Association
U.S. Domestic Lending Office: 
950 17th Street DN-CO-T8E
Denver, CO 80202


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
555 SW Oak, PDORP7LS
Portland, OR 97208


Telecopier Number: (303) 585-4362
Attention: Monte Deckerd


Bank of America, N.A.
U.S. Domestic Lending Office: 
901 Main St.
Dallas, TX 75202-3714


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 247-7286
Attention: Ron McKaig


Capital One, National Association
U.S. Domestic Lending Office: 
1000 Louisiana Street, Suite 2950
Houston, TX 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 650-4930
Attention: Michael Higgins




Schedule 1.01(b) Page 2
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




Comerica Bank
U.S. Domestic Lending Office: 
1717 Main Street
Dallas, TX 75201


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (214)-462-4240
Attention: Kyle Weiss
SunTrust Bank
U.S. Domestic Lending Office: 
3333 Peachtree Street, 8th Floor
Atlanta, Georgia 30326


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (404)-439-7455
Attention: Carmen Malizia
UBS AG Stamford Branch
U.S. Domestic Lending Office: 
677 Washington Blvd.
Stamford, CT 06901


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (203)-719-3888
Attention: Banking Products Services
PNC Bank, National Association
U.S. Domestic Lending Office: 
Two Tower Center Blvd., 21st Floor
East Brunswick, NJ 08816


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (214)-871-2015
Attention: Andrew Bae


Schedule 1.01(b) Page 3
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




Citibank, N.A.
U.S. Domestic Lending Office: 
1615 Brett Road, Building III
New Castle, DE 19720


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 994-0847
Attention: GLOriginationOps
CIT Bank
U.S. Domestic Lending Office: 
11 West 42nd Street
New York, New York 10036


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 771-6023
Attention: Michael Cerniglia
Credit Suisse AG, Cayman Islands Branch
U.S. Domestic Lending Office: 
Eleven Madison Ave.
New York, New York 10010


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (646) 935-8518
Attention: Mikhail Faybusovich


Deutsche Bank Trust Company Americas
U.S. Domestic Lending Office: 
60 Wall Street
New York, New York 10005-2858


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 507-3620
Attention: Kevin Chichester




Schedule 1.01(b) Page 4
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




Frost Bank
U.S. Domestic Lending Office: 
100 W. Houston Street, #RB-2
San Antonio, Texas 78205


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 388-7607
Attention: Lane Dodds


JPMorgan Chase Bank, N.A.
U.S. Domestic Lending Office: 
712 Main Street, 12th Floor, Central, MC TS2-NO86
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 216-8870
Attention: Debra Hrelja


Morgan Stanley Bank, N.A.
U.S. Domestic Lending Office: 
Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th floor
Baltimore, MD 21231
Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: 718-233-2140
Tel: 443-627-4335
msloanservicing@morganstanley.com


Santander Bank, NA
U.S. Domestic Lending Office: 
45 East 53rd Street, 10th Floor
New York, New York 10022


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 297-2927
Attention: Brian Curran/Aidan Lanigan




Schedule 1.01(b) Page 5
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




Sumitomo Mitsui Banking Corporation, NY Branch
U.S. Domestic Lending Office: 
277 Park Avenue
New York, New York 10172
Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 277-3555
Attention: Luis Vaca


Toronto Dominion (New York) LLC
U.S. Domestic Lending Office: 
31 West 52nd Street
New York, New York 10019-6101


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 653-8221
Attention: Jonathan Schwartz


The Bank of Nova Scotia
Scotiabanc Inc.
U.S. Domestic Lending Office: 
711 Louisiana Street, Suite 1400
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 752-2425
Attention: John Frazell


Fifth Third Bank
U.S. Domestic Lending Office:
1001 Fannin, Suite 4750
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 658-0078
Attention:   Larry Hayes


Schedule 1.01(b) Page 6
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




BNP Paribas
U.S. Domestic Lending Office:
787 Seventh Avenue
New York, New York 10019


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 841-2236 (phone)
Attention: Joe Onischuk
Citizens Bank NA
U.S. Domestic Lending Office:
600 Travis Street, Suite 6515
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number (713) 221-2410 (phone)
Attention: John Corley
Goldman Sachs Bank USA
U.S. Domestic Lending Office:
200 West Street
New York, New York 10282


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (917) 977-3966
Attention: Michelle Latzoni




Schedule 1.01(b) Page 7
Amendment No.5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.01(d)
GUARANTORS
Guarantor
Ownership
Holly Energy Partners, L.P.
HEP Logistics Holdings, L.P. - 2% general partner interest
Parent and its Affiliates – 37.4% in common units
Publicly owned - 60.6% in common units
Holly Energy Finance Corp.
Holly Energy Partners, L.P. – 100%
HEP Logistics GP, L.L.C.
Holly Energy Partners, L.P. – 100%
HEP Pipeline GP, L.L.C.
Borrower – 100%
HEP Refining GP, L.L.C.
Borrower – 100%
HEP Mountain Home, L.L.C.
Borrower – 100%
HEP Pipeline, L.L.C.
Borrower – 100%
HEP Refining, L.L.C.
Borrower – 100%
HEP Woods Cross, L.L.C.
Borrower – 100%
HEP Navajo Southern, L.P.
Borrower - 99.999%
HEP Pipeline GP, L.L.C. - 0.001%
HEP Pipeline Assets, Limited Partnership
Borrower - 99.999%
HEP Pipeline GP, L.L.C. - 0.001%
HEP Fin-Tex/Trust River, L.P.
Borrower - 99.999%
HEP Pipeline GP, L.L.C. - 0.001%
HEP Refining Assets, L.P.
Borrower - 99.999%
HEP Refining GP, L.L.C.- 0.001%
Holly Energy Storage – Lovington LLC
HEP Refining, L.L.C. – 100%
HEP Tulsa LLC
Borrower – 100%
Lovington-Artesia, L.L.C.
Borrower – 100%
HEP SLC, LLC
Borrower – 100%
Roadrunner Pipeline, L.L.C.
Borrower – 100%
Cheyenne Logistics LLC
Borrower – 100%
El Dorado Logistics LLC
Borrower – 100%


Schedule 1.01(d) Page 1
Amendment No. 5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




HEP UNEV Holdings LLC
Holly Energy Partners, L.P. – 100%
HEP UNEV Pipeline LLC
HEP UNEV Holdings LLC – 100%
HEP Casper SLC LLC
Borrower – 100%
HEP El Dorado LLC
El Dorado Logistics LLC – 100%
El Dorado Operating LLC
Borrower – 100%
El Dorado Osage LLC
Borrower – 100%






Schedule 1.01(d) Page 2
Amendment No. 5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 4.01
SUBSIDIARIES
Name of Subsidiary
Ownership
Jurisdiction of Formation
HEP Pipeline GP, L.L.C.
Borrower – 100%
Delaware
HEP Refining GP, L.L.C.
Borrower – 100%
Delaware
HEP Mountain Home, L.L.C.
Borrower – 100%
Delaware
HEP Pipeline, L.L.C.
Borrower – 100%
Delaware
HEP Refining, L.L.C.
Borrower – 100%
Delaware
HEP Woods Cross, L.L.C.
Borrower – 100%
Delaware
HEP Navajo Southern, L.P.
99.999% - Borrower
0.001% - HEP Pipeline GP, L.L.C.
Delaware
HEP Pipeline Assets, Limited Partnership
99.999% - Borrower
0.001% - HEP Pipeline GP, L.L.C.
Delaware
HEP Fin-Tex/Trust River, L.P.
99.999% - Borrower
0.001% - HEP Pipeline GP, L.L.C.
Texas
HEP Refining Assets, L.P.
99.999% - Borrower
0.001% - HEP Refining GP, L.L.C.
Delaware
Holly Energy Storage – Lovington LLC
HEP Refining, L.L.C. – 100%
Delaware
HEP Tulsa LLC
Borrower – 100%
Delaware
Lovington-Artesia, L.L.C.
Borrower – 100%
Delaware
HEP SLC, LLC
Borrower – 100%
Delaware
Roadrunner Pipeline, L.L.C.
Borrower – 100%
Delaware
Cheyenne Logistics LLC
Borrower – 100%
Delaware
El Dorado Logistics LLC
Borrower – 100%
Delaware
HEP Casper SLC LLC
Borrower – 100%
Delaware
El Dorado Operating LLC
Borrower – 100%
Delaware
HEP El Dorado LLC
El Dorado Logistics LLC – 100%
Delaware
El Dorado Osage LLC
Borrower – 100%
Delaware




Schedule 4.01 Page 1
Amendment No .5
Holly Energy Partners
Operating, L.P. Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 6.06
EXISTING INVESTMENTS
Investments in SLC Pipeline LLC.
Investments in UNEV Parent/Holdco, UNEV JV and the UNEV Project.
Investments in Plains Holdco, Plains JV and the Plains Project.
Investments in the Joint Venture.
Investments in the Frontier Holdco, the Frontier JV and the Frontier Pipeline.
Investments in the Osage Holdco, the Osage JV and the Osage Pipeline.









Schedule 6.06 Page 1
Amendment No. 5
Holly Energy Partners
Operating, L.P. Credit Agreement